Case 2:19-cv-00341-JRS-DLP Document 52 Filed 08/11/21 Page 1 of 4 PageID #: 375




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

                                                      )
KURT ADAMS                                            )
  a/k/a ASHLEY,                                       )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:19-cv-00341-JRS-DLP
                                                      )
T. WATSON Mr., Complex Warden, et al.,                )
                                                      )
                              Defendants.             )

                        Order Granting Motion for Summary Judgment

        In this civil rights case, plaintiff Kurt Adams, a transgender inmate who also goes by

 Ashley, alleges that the defendants created a culture of allowing violence against transgender

 inmates and that they have failed to protect Ms. Adams from sexual assault and other violence at

 the United States Penitentiary in Terre Haute, Indiana (USP – Terre Haute). She alleges the

 defendants violated the Eighth Amendment's prohibition against cruel and unusual punishment

 and the Equal Protection Clause of the Fourteenth Amendment.

        The defendants have moved for summary judgment on the basis that Ms. Adams failed to

 exhaust her available administrative remedies before filing this lawsuit. Ms. Adams has failed to

 respond, and the time to do so has passed. For the following reasons, the motion for summary

 judgment is granted.

                                I.         Summary Judgment Standard

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to a judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty
Case 2:19-cv-00341-JRS-DLP Document 52 Filed 08/11/21 Page 2 of 4 PageID #: 376




 Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury could find

 for the non-moving party. Id. If no reasonable jury could find for the non-moving party, then there

 is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The Court views the facts in

 the light most favorable to the non-moving party and all reasonable inferences are drawn in the

 non-movant's favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

        Ms. Adams failed to respond to the summary judgment motion. Accordingly, facts alleged

 in the motion are deemed admitted so long as support for them exists in the record. See S.D. Ind.

 Local Rule 56-1 ("A party opposing a summary judgment motion must . . . file and serve a response

 brief and any evidence . . . that the party relies on to oppose the motion. The response must . . .

 identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680, 683

 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules results in

 an admission."). This does not alter the summary judgment standard: "[e]ven where a non‐movant

 fails to respond to a motion for summary judgment, the movant 'still ha[s] to show that summary

 judgment [i]s proper given the undisputed facts.'" Robinson v. Waterman, 1 F.4th 480, 483 (7th

 Cir. 2021) (quoting Yancick v. Hanna Steel Corp., 653 F.3d 532, 543 (7th Cir. 2011)).

 Accordingly, the following facts, unopposed by Ms. Adams and supported by admissible evidence,

 are accepted as true.

                                           II.     Facts

        The Bureau of Prisons ("BOP") has promulgated an administrative remedy procedure,

 codified at 28 C.F.R. sections 542.10, et seq., and BOP Program Statement 1330.18,

 Administrative Remedy Procedures for Inmates ("P.S. 1330.18"), through which an inmate may

 seek formal review of a complaint related to any aspect of his imprisonment. This administrative
Case 2:19-cv-00341-JRS-DLP Document 52 Filed 08/11/21 Page 3 of 4 PageID #: 377




 remedy system has been implemented at USP – Terre Haute. Dkt. 49-1 at ¶ 4.

        Inmates receive information about the administrative remedy procedure when they arrive

 at a federal prison as part of the Admission and Orientation process. Id. at ¶ 5. During orientation,

 inmates receive an Admission and Orientation Handbook that outlines the administrative remedy

 filing procedures. Id. at ¶ 4. Inmates are instructed on where to find BOP Policy, FCC Terre Haute

 Institution Supplements, and how to access the Electronic Law Library. Id. at ¶ 5. The BOP

 Program Statements are also available in every institution's law library. Id.

        All formal administrative remedy requests submitted by inmates are logged and tracked in

 SENTRY, which is the BOP's system of electronic data entry and retrieval. Id. at ¶¶ 2, 6.

 A full report of Ms. Adams' administrative remedy requests was run in SENTRY on January 27,

 2021. Id. at ¶ 7; dkt. 49-6. The report shows that Ms. Adams filed no administrative remedy

 requests prior to filing her complaint on July 18, 2019. Dkt. 49-6.

                                           III.   Discussion

        The Prison Litigation Reform Act ("PLRA") requires that a prisoner exhaust her available

  administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C.

  § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524–25 (2002). "[T]he PLRA's exhaustion

  requirement applies to all inmate suits about prison life, whether they involve general

  circumstances or particular episodes, and whether they allege excessive force or some other

  wrong." Id. at 532 (citation omitted).

        "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90–91 (2006)

 (footnote omitted). "To exhaust available remedies, a prisoner must comply strictly with the
Case 2:19-cv-00341-JRS-DLP Document 52 Filed 08/11/21 Page 4 of 4 PageID #: 378




 prison's administrative rules by filing grievances and appeals as the rules dictate." Reid v. Balota,

 962 F.3d 325, 329 (7th Cir. 2020).

        The undisputed evidence shows that Ms. Adams did not file any administrative remedies

 before filing her complaint. Accordingly, Ms. Adams' complaint must now be dismissed without

 prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that all dismissals

 under 42 U.S.C. § 1997e(a) should be without prejudice).

                                         IV.     Conclusion

        For the foregoing reasons, the defendants' motion for summary judgment for failure to

 exhaust administrative remedies, dkt. [49], is granted. Final judgment shall now issue.

        IT IS SO ORDERED.

        Date:    8/11/2021




 Distribution:

 KURT ADAMS
 15943-035
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Rachana Nagin Fischer
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 rachana.fischer@usdoj.gov
